DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments filed on 05/23/2022.

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone/e-mail interview with Aaron Perez-Daple (Reg. 57,766) on Thursday, June 17, 2022.

The application has been amended as follows:

IN THE CLAIMS (referring to claim set filed on 05/23/2022):

(a)	Claim 1 has been amended as follows:

 (CURRENTLY AMENDED) An information processing system comprising:
at least one client terminal; and a service providing server, the service providing server comprising: circuitry configured to; 
receive a request for downloading a client program to the client terminal from a user operating the client terminal; 
determine a client program from a plurality of client programs according to a login method of the user, wherein the login method of the user is selected from a plurality of login methods, and a different client program is determined for each of the plurality of login methods, respectively; and 
control to send the determined client program to the client terminal; 
wherein the determined client program comprises a port monitor, a printer driver, and a setting file, and wherein a login method of the port monitor is set by an authentication setting of the setting file.  

(b)	Claim 7 has been amended as follows:

 (CURRENTLY AMENDED) A service providing device comprising: circuitry configured to: 3Application No. 17/027,928 Response to Office Action of March 18, 2022 receive a request for downloading a client program to at least one client terminal from a user operating the client terminal; and determine a client program from a plurality of client programs according to a login method of the user, wherein the login method of the user is selected from a plurality of login methods, and a different client program is determined for each of the plurality of login methods, respectively; and control to send the determined client program to the client terminal; 
wherein the determined client program comprises a port monitor, a printer driver, and a setting file, and wherein a login method of the port monitor is set by an authentication setting of the setting file.  

(c)	Claim 8 has been amended as follows:

 (CURRENTLY AMENDED) An information processing method executed by a service providing device comprising: 
receiving a request for downloading a client program to at least one client terminal from a user operating the client terminal; 
determining a client program from a plurality of client programs according to a login method of the user, 
wherein the login method of the user is selected from a plurality of login methods, and a different client program is determined for each of the plurality of login methods, respectively; and 
controlling to send the determined client program to the client terminal; 
wherein the determined client program comprises a port monitor, a printer driver, and a setting file, and wherein a login method of the port monitor is set by an authentication setting of the setting file.  

(d)	Claim 14 has been cancelled.

(e)	Claim 15 has been amended as follows:

 (CURRENTLY AMENDED)  The information processing system of claim 1, wherein the login method of the port monitor is set to match the login method of the user.

End of Amendments

Reasons of Allowance

Claims 1 - 13 and 15 are allowed.  Claims 1 - 13 and 15 are renumbered as 1 - 4, 6, 5, 13, 14 and 7 - 12, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the information processing system of claim 1,  the service providing device of claim 7 and the information processing method of claim 8.
Specifically, the prior arts of record, alone or in combination, fails to teach “a different client program is determined for each of the plurality of login methods, respectively; and controlling to send the determined client program to the client terminal; wherein the determined client program comprises a port monitor, a printer driver, and a setting file, and wherein a login method of the port monitor is set by an authentication setting of the setting file”, in combination with all other limitations as claimed in independent claims 1, 7 and 8.
The above limitations generally involve an information processing system comprising: at least one client terminal; and a service providing server, the service providing server comprising: circuitry configured to; receive a request for downloading a client program to the client terminal from a user operating the client terminal; determine a client program from a plurality of client programs according to a login method of the user, wherein the login method of the user is selected from a plurality of login methods, and a different client program is determined for each of the plurality of login methods, respectively; and control to send the determined client program to the client terminal. Specifically, wherein the determined client program comprises a port monitor, a printer driver, and a setting file, and wherein a login method of the port monitor is set by an authentication setting of the setting file.
The prior art of record is seen as teaching: Terada et al. (U.S Patent No. 10,909,597 B2) teaches an information processing system (e.g.,  an application sales management system 1000, Col 6 (lines 24 – 25), Fig. 1) comprising: at least one client terminal (i.e., a terminal 400, Fig. 1); and a service providing server (e.g., a sales management server 100, Fig. 1, Col 6 (lines 58 – 61)), the service providing server comprising: circuitry configured to; receive a request for downloading a client program to the client terminal from a user operating the client terminal (e.g., receiving a request for downloading/purchasing an application to the terminal 400 from a user operating said terminal 400, Col 7 (lines 40 – 55); Col 9 (lines 20 – 50); Fig. 9); determine at least one client program from one or more client programs according to a login (e.g., display applications in order to be selected in response to a login that is performed using an existing method, Col 13 (line 55) to Col 13 (line 25), Fig. 6; if allowed, then distribute the purchased application, Fig. 8); but fails to teach that the client program is determined from a plurality of client programs according to the login method; wherein the login method of the user is selected from a plurality of login methods, and a different program is determined for each of the plurality of login methods, and control to send the determined client program to the client terminal; Thorkelsson et al. ( U.S PreGrant Publication No. 2011/0208801 A1 ) teaches a client program is determined from a plurality of client programs according to the login method (e.g., an application is determined from a plurality of applications according to the login option, ¶0041, ¶0058); wherein the login method of the user is selected from a plurality of login methods (e.g., where the login option is selected from at least 2 login options, Fig. 6B), and a different program is determined for each of the plurality of login methods (e.g., avaible applications are displayed after selecting the login option, Fig. 6C, ¶0028, ¶0049, ¶0058), and control to send the determined client program to the client terminal (e.g., in response to selecting one of the available applications, the selected application can be downloaded, Fig. 3B, ¶0021, ¶0049, ¶0058); and Clough et al. (U.S PreGrant Publication No. 2003/0069915 A1) teaches wherein the circuitry of the service providing server is further configured to control a package program including a port monitor according to the login method of the user and a printer driver for user's country as the downloadable client program (Notes that claim limitations were interpreted as a server configured to arrange/set/create a program including a port monitor according to a login method and a printer driver that can be adapted as the downloadable client program; therefore Clough teaches a print server configured to control a software including a port monitor according to authentication, in which is sent by a guest’s computer in order to access a printer, and a printer driver that can be downloaded as a downloable client program, ¶0013, ¶0016, ¶0023, ¶0028); but neither of them teaches “a different client program is determined for each of the plurality of login methods, respectively; and controlling to send the determined client program to the client terminal; wherein the determined client program comprises a port monitor, a printer driver, and a setting file, and wherein a login method of the port monitor is set by an authentication setting of the setting file”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674